DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on 2/24/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drill floor of a self-support drill rig must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a drill floor of a self-supporting drill rig” but no drawing shows a drill floor of a self-supporting drill rig. It is unclear what it refers to. Claims 10-20 are rejected as being dependent ton claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (20040240973 – Andrews).
Andrews discloses a method, comprising:
Re claim 9 (as best understood by examiner, 112 issue):
towing a first cellar trailer 104 (i.e., fig. 1) to a drilling site (i.e., pgh. 6, “The rig substructure is often self-motile, permitting it to be driven from one drilling site to another”- trailer 104 has wheels so it can be towed to another drilling site) the first cellar trailer comprising: 
first housing for storing well head equipment (i.e., pgh. 56, “Equipment, motors, pipe and supplies are typically encompassed and built into the substructure 104, when the substructure is in use”); and 
a first frame coupled to and supporting the first housing (i.e., pgh. 56, “a wheeled, self-powered, frame structure”); 
wherein, the first frame and the first housing are configured for removable placement (i.e., from fig. 3 to fig. 4) over a first well head (i.e., well head typically positioned at surface of the ground below a rig floor/drill floor 112) and below a drill floor 112 of a self-supporting drill rig 114; 
positioning the first cellar trailer over the first well head (trailer 104 has wheels so it can be positioned over a first well head) and preparing the first well head for drilling 
positioning the drill rig such that a substructure of the drill rig supports the drill floor in a cantilevered condition (i.e., pgh. 56, “The substructure typically includes a cantilever portion 110 extending from one end”) over the first cellar trailer.
Re claim 10, the first cellar trailer comprises an inner pair of bearing feet and an outer pair of bearing feet (bearing feet placed in vicinity of the left side wheels denoted as 108 in fig. 1 and bearing feet placed in vicinity of the wheels most to right 108 in fig. 1)
Re claim 11, the first well head is one of a row of well heads (oil filed typically comprises multiple drilling sites/well heads in a row pattern), and wherein the first cellar trailer is configured to skid parallel to the row of well heads to a next well head (i.e., pgh. 56, the trailer has wheels and it is self -powered so it can skid and move at will).
Re claim 12, positioning a shear wall 106 of the first cellar trailer between a ground surface and the drill floor to provide supplemental stiffening support to the drill floor of the drill rig (i.e., fig. 1, pgh. 56, “Retractable bracing 106 is included to transfer the load of the rig 102 through the substructure 104 and to the ground”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews.
Re claims 13-15, Andrews discloses a first cellar trailer movable by wheels, a first housing, a first frame, and multiple well heads as discribed above, but is silent on a second cellar trailer, a second housing and a second frame. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate cellar trailer, housing and frame to have multiple cellar trailers, housings and frames for an optimal oil filed operation (the oil filed comprises multiple drilling sites), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co. v. Bemis Co., 193 USPQ 8.
Andrew further discloses,
Re claim 16, moving the drill rig from the first well head to the second well head (i.e., pgh. 85, “Hauling the rig floor 112 with the mast 114 in the upright position is often sufficient to move the rig floor and mast to a new location”).
Re claim 17, positioning the drill rig such that a substructure of the drill rig supports the drill floor in a cantilevered condition (i.e., pgh. 56, “The substructure 
Re claim 18, closing down the first well head with the first cellar trailer (i.e., pgh. 56, Equipment typically encompassed and built into the substructure 104 – thus closing equipment could be built into the 104).
Re claim 19, closing down the first well head is performed while the drill rig is performing drilling operations at the second well head with the second cellar trailer (i.e., multiple cellar trailer can be used for different operation by operator’s choice when necessary).
Re claim 20, moving the first cellar trailer (i.e., pgh. 6, “The rig substructure is often self-motile, permitting it to be driven from one drilling site to another”- trailer 104 has wheels so it can be towed to another drilling site) to a third well head and preparing the third well head for drilling operations while the drill rig is performing drilling operations at the second well head with the second cellar trailer (i.e., by operator’s choice when desired).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676